            Case 3:21-cr-00193-RBM Document 20 Filed 02/08/21 PageID.41 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)



                  Brian Rene Ochoa-Ruvalcaba                                     Case Number:21CR0193-CAB

                                                                                 Sebastian Llewellyn Swain-Gil
                                                                                 Defendant's A ttomey


REGISTRATION NO.94216298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 oflnformation
                                          ----------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8: 1325(a)(l)                     Improper Entry by an Alien (Misdemeanor)                                         1

 D The defendant has been found not guilty on count( s)
                                                                          -------------------
 IZI Count(s) Two of the information                                              dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                              • __________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, February 5, 2021
                                                                         Date of Imposition of Sentence


Received
                                                                         ~~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       20CR0193-CAB
